Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change July 16, 2008 Item 3 News Release The news release dated July 16, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that infill drilling continues to expand silver resources at its wholly-owned Pitarrilla silver project in Mexico. Measured and indicated resources at the Breccia Ridge Zone have grown by 143% and total project resources by 14% since the company’s last update in November 2007. All of the silver resource increase is located in the Breccia Ridge Zone where infill and exploration drilling have been the priority. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated July 16, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 16th day of July, 2008 July 16, 2008 News Release 08-11 MEASURED & INDICATED SILVER RESOURCES INCREASE 143% AT PITARRILLA’S BRECCIA RIDGE ZONE Vancouver, B.C. Silver Standard Resources Inc. is pleased to report that infill drilling continues to expand silver resources at its wholly-owned Pitarrilla silver project in Mexico. Measured and indicated resources at the Breccia Ridge Zone have grown by 143% and total project resources by 14% since the company’s last update in November 2007. All of the silver resource increase is located in the Breccia Ridge Zone where infill and exploration drilling have been the priority. Breccia Ridge Resource Summary – July 2008 Category Tonnes (millions) Silver Grade (g/t) Zinc (%) Lead (%) Silver Grade (oz/ton) Contained Silver (millions of oz) Measured 10.2 131.5 1.42 0.89 3.8 43.1 Indicated 126.7 79.5 0.95 0.43 2.3 323.7 Inferred 8.9 84.5 1.06 0.52 2.5 24.3 The above block model resource estimate is based on a cut-off grade of 20 grams of silver-equivalent per tonne for open pit resources and a cut-off grade of 65 grams of silver-equivalent per tonne for underground resources.
